Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Experts” and “Change in Independent Registered Public Accounting Firm” andto the use of our report dated April 29, 2014 in Post-Effective Amendment No. 3 to the Registration Statement (Form S-1 No. 333-197476) and related Prospectus of Energy 11 L.P. for the registration of 100,263,158 units of limited partner interest. /s/ Ernst & Young LLP Richmond, Virginia April 18 , 2016
